FILED
                             NOT FOR PUBLICATION                            JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10078

               Plaintiff - Appellee,             D.C. No. 4:05-cr-01053-DCB

   v.
                                                 MEMORANDUM *
 JUVENILE FEMALE,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      David C. Bury, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Juvenile Female appeals from the sentence imposed following the revocation

of juvenile delinquent supervision. We have jurisdiction pursuant to 28 U.S.C.

§ 1291 and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
       Juvenile Female contends that the district court erred by imposing a sentence

contrary to the rehabilitative goals of the Federal Juvenile Delinquency Act.

(“FJDA”). The record reflects that the district court adequately considered the

relevant factors within the FJDA while accounting for the particularized

rehabilitative needs of Juvenile Female, and imposed a sentence that was the least

restrictive means to meet those needs. Cf. United States v. Juvenile, 347 F.3d 778,

787-90 (9th Cir. 2003).

       AFFIRMED.




AK/Research                               2                                     09-10078